            Case 3:20-cv-00139-AVC Document 1 Filed 01/31/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


ROBERT COOK,

       Plaintiff,
                                                           Civil Action No. 3:20-cv-139
v.

LIFE INSURANCE COMPANY OF NORTH
AMERICA; CIGNA CORPORATION,

       Defendant.


         COMPLAINT FOR RECOVERY OF PLAN BENEFITS AND FOR THE
                 ENFORCEMENT OF RIGHTS UNDER ERISA

       Plaintiff, Robert Cook, makes the following representations to the Court for the purpose

of obtaining relief from Defendants’ refusal to pay long term disability (LTD) benefits due under

an ERISA employee benefit plans, and for Defendant’s other violations of the Employee

Retirement Security Act of 1974 (“ERISA”):

                                JURISDICTION AND VENUE

       1.      This Court’s jurisdiction is invoked pursuant to 28 U.S.C. § 1337 and 29 U.S.C. §

1132(e) (ERISA § 502(e)). Plaintiff’s claims “relate to” “employee welfare benefits plan[s]” as

defined by ERISA, 29 U.S.C. § 1001 et seq. and the subject Benefit Plan constitutes “plan[s]

under ERISA.”

       2.      The ERISA statute, at 29 U.S.C. § 1133, as well as Department of Labor

regulations, at 29 C.F.R. § 2560.503-1 provide a mechanism for administrative or internal appeal

of benefits denials. In this case, those avenues of appeal have been exhausted and this matter is

now properly before this court for judicial review.




                                                 1
             Case 3:20-cv-00139-AVC Document 1 Filed 01/31/20 Page 2 of 7



        3.      Venue is proper within the District of Connecticut pursuant to 29 U.S.C. §

1132(e)(2) because Defendant Life Insurance Company of North America has its headquarters

here.

                                             PARTIES

        4.      Plaintiff, Robert Cook, (hereinafter “Plaintiff”), is currently and was at all

relevant times, a resident of Hamilton County, Tennessee.

        5.      Defendant Cigna Corporation (hereinafter “Cigna”), is a company that provides

insurance products and services through several operating subsidiaries and is domiciled and

authorized to transact the business of insurance in this State, and may be served with process

under the laws of this State by use of a third-party process server to personally serve any of the

individuals listed under Connecticut General Statute §52-57(c).

        6.      Upon information and belief, Defendant Life Insurance Company of North

America (“LINA”) is one of the subsidiaries through which Defendant Cigna provides insurance

products and services and, as a subsidiary of Cigna, is authorized to transact the business of

insurance in this State, and may be served with process under the laws of this State by use of a

third-party process server to personally serve any of the individuals listed under Connecticut

General Statute §52-57(c).

        7.      Defendant LINA is the party obligated to pay benefits and to determine eligibility

for benefits under Group Long Term Disability Policy No. VDT-961786, issued by LINA to

Crown Automotive Management, Inc.

                                               FACTS

        8.      Plaintiff was employed by Crown Automotive Management, Inc., in its

Chattanooga, Tennessee location.




                                                  2
             Case 3:20-cv-00139-AVC Document 1 Filed 01/31/20 Page 3 of 7



        9.      By virtue of his employment, Plaintiff was enrolled in Crown Automotive

Management, Inc.’s Long Term Disability Plan, which is an ERISA employee welfare benefit

plan (the “Plan”).

        10.      Benefits under the Plan are insured by LINA under Group Long Term Disability

Policy No. VDT-961786, issued by LINA and Cigna to Crown Automotive Management, Inc

(hereafter, defendants Cigna and LINA will be collectively referred to as “LINA”).

        11.     Plaintiff is a participant or beneficiary of the Plan.

        12.     Plaintiff ceased work due to a disability related to his medical conditions,

including coronary artery disease, episodes of syncope, cervical and lumbar disc disease, and

neuropathy, on August 12, 2016, while covered under the Plan.

        13.     Plaintiff has been and continues to be disabled as defined by the provisions of the

Plan and relevant policies.

        14.     Plaintiff filed an application for LTD benefits under the Plan.

        15.     LINA initially approved Plaintiff’s application and paid benefits until February 9,

2019.

        16.     By letter dated February 7, 2019, LINA terminated Plaintiff’s LTD claim

effective February 9, 2019.

        17.     Plaintiff appealed the termination of his benefits by letter dated August 6, 2019.

        18.     As part of his appeal, Plaintiff submitted an opinion form by his cardiologist Dr.

Harish Manyam dated March 19, 2019, which indicated that Mr. Cook suffers from episodes of

syncope and estimated that he would miss at least three days of work per month due to his

conditions.




                                                   3
              Case 3:20-cv-00139-AVC Document 1 Filed 01/31/20 Page 4 of 7



        19.      In a letter dated August 15, 2019, Plaintiff submitted additional records by

facsimile and certified mail from Dr. Joseph Miller which indicated that he had a syncopal

episode during his appointment on July 25, 2019. (Letter and fax confirmation attached as

Exhibit A).

        20.      LINA had 45 days from its receipt of that letter to render its decision, or

September 29, 2019, pursuant to 29 C.F.R. § 2560.503-1(i)3)(i).

        21.      On September 30, 2019, Plaintiff’s counsel sent a letter informing LINA that its

45 day deadline had passed and that if he did not receive a decision or request for an extension

within seven days, he would be forced to file suit. (Attached as Exhibit B).

        22.      By letter dated October 14, 2019 (postmarked October 17, 2019), LINA denied

that appeal.

        23.      LINA failed to act on Plaintiff’s claim within the time deadlines required by 29

C.F.R. § 2560.503-1 by issuing its decision at least 15 days past the due date of September 29,

2019.

        24.      The Policy does not contain an adequate grant of discretion, thus Plaintiff is

entitled to de novo review

        25.      Under Halo v. Yale Health Plan, 819 F.3d 42 (2d Cir. 2016), Plaintiff is entitled

to de novo review of LINA’s denial of his claim due to its failure to strictly comply with the

Department of Labor’s regulations governing the processing of an employee’s claim.

        26.      Plaintiff has exhausted his administrative remedies under the Plan.

        27.      LINA would pay any benefits due out of its own funds.

        28.      LINA owed Plaintiff duties as a fiduciary of the ERISA Plan, including the duty

of loyalty.




                                                   4
            Case 3:20-cv-00139-AVC Document 1 Filed 01/31/20 Page 5 of 7



          29.    LINA was under a perpetual conflict of interest because the benefits would have

been paid out of its own funds.

          30.    LINA allowed its concern over its own funds to influence its decision-making.

          31.    LINA breached its fiduciary duties to Plaintiff, including the duty of loyalty.

                             FIRST CAUSE OF ACTION
                FOR PLAN BENEFITS PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)

          PLAINTIFF incorporates the allegations contained in the above paragraphs as if fully

stated herein and says further that:

          32.    Under the terms of the Plan and policy, Defendant agreed to provide Plaintiff with

LTD benefits in the event that Plaintiff became disabled as defined by the Plan.

          33.    Plaintiff is disabled and entitled to benefits under the terms of the Plan.

          34.    Defendant failed to provide benefits due under the terms of the Plan, and these

denials of benefits to Plaintiff constitute breaches of the Plan.

          35.    The decisions to deny benefits were wrong under the terms of the Plan.

          36.    The decisions to deny benefits and decision-making processes were arbitrary and

capricious.

          37.    The decisions to deny benefits were influenced by the Defendant’s financial

conflict of interest.

          38.    The decisions to deny benefits were not supported by substantial evidence in the

record.

          39.    As a direct and proximate result of the aforementioned conduct of the Defendant

in failing to provide benefits for Plaintiff’s disability, Plaintiff has been damaged in the amount

equal to the amount of benefits to which he would have been entitled to under the Plan.




                                                   5
             Case 3:20-cv-00139-AVC Document 1 Filed 01/31/20 Page 6 of 7



        40.     As a direct and proximate result of the aforementioned conduct of the Defendant

in failing to provide benefits for Plaintiff’s disability, Plaintiff has suffered, and will continue to

suffer in the future, damages under the Plan, plus interest and other damages, for a total amount

to be determined.

                                      PRAYER FOR RELIEF

WHEREFORE. Plaintiff requests that this Court grant him the following relief in this case:

        On Plaintiff’s First Cause of Action:

        1.      A finding in favor of Plaintiff against the Defendant;

        2.      Damages in the amount equal to the disability income benefits to which he was

entitled through the date of judgment, for unpaid benefits pursuant to 29 U.S.C. § 1132(a)(1)(B);

        3.      Prejudgment and postjudgment interest;

        4.      An Order requiring the Plan or appropriate Plan fiduciaries to pay continuing

benefits in the future so long as Plaintiff remains disabled under the terms of the Plan, as well as

any other collateral benefits to which he might be entitled on the basis of being disabled under

the LTD plan.

        5.      Plaintiff’s reasonable attorney fees and costs; and

        6.      Such other relief as this court deems just and proper.

Dated this 31st day of January, 2020.




                                                   6
Case 3:20-cv-00139-AVC Document 1 Filed 01/31/20 Page 7 of 7



                       Respectfully submitted,


                       ERIC BUCHANAN & ASSOCIATES, PLLC
                       ATTORNEYS FOR PLAINTIFF




                           BY:    /s Hudson T. Ellis
                                  Hudson T. Ellis (CT 16708)
                                  414 McCallie Avenue
                                  Chattanooga, TN 37402
                                  (423) 634-2506
                                  FAX: (423) 634-2505
                                  ellish@buchanandisability.com




                              7
